WILLIAM RAY PRICE, JR., Judge,
dissenting.
I.
I respectfully dissent. Although the majority opinion states the standard of review, it then proceeds to disregard that standard by ignoring the trial court’s credibility determinations, ignoring the evidence that favors termination, and reweighing the evidence.1 Furthermore, the majority disregards the instruction in section 211.443, RSMo 2000,2 to interpret the pertinent statutes “so as to promote the best interests and welfare of the child” and instead interprets the statutes solely to promote Mother’s interests at the expense of the twins’ well-being.
Evaluating the judgment in accordance with the standard of review reveals that substantial clear, cogent, and convincing evidence supports the trial court’s judgment terminating Mother’s parental rights pursuant to section 211.447.4(6). I would affirm on that basis.
II.
Although the trial court terminated Mother’s parental rights for a number of reasons, “[sjatisfaction of one statutory ground for termination is sufficient to terminate parental rights if termination is in the child’s best interest.” In the Interest of E.L.B., 103 S.W.3d 774, 776 (Mo. banc 2003). For this reason, it is necessary to focus only upon the trial court’s finding that tei'mination was warranted pursuant to section 211.447.4(6). This subdivision provides for termination when:
[t]he parent is unfit to be a party to the parent and child relationship because of a consistent pattern of committing a specific abuse, including but not limited to, abuses as defined in section 455.010, RSMo, child abuse or drug abuse before the child or of specific conditions directly relating to the parent and child relationship either of which are determined by the court to be of a duration or nature that renders the parent unable, for the reasonably foreseeable future, to care appropriately for the ongoing physical, mental or emotional needs of the child.3
In termination of parental rights cases, appellate courts should defer to the trial court’s ability to judge the credibility of witnesses and should sustain the judgment unless there is no substantial evidence to support it, it is contrary to the evidence, or it erroneously declares or applies the law. *23In the Interest of M.E.W., 729 S.W.2d 194, 195-96 (Mo. banc 1987). Appellate courts also should review conflicting evidence in the light most favorable to the judgment of the trial court. Id. at 196. “Clear, cogent and convincing” evidence is required to support the trial court’s finding that a ground for termination of parental rights exists, and appellate courts must take that into account when reviewing whether “substantial evidence” supports the trial court’s judgment. See sec. 211.447.5.
Appellate courts should recognize that the trial court occupies a “superior position” from which to “judge the credibility of witnesses and their character, sincerity, and other intangibles that might not be completely shown in the cold record.” Young v. Young, 59 S.W.3d 23, 29 (Mo. App.2001). In considering witness testimony, “[a] trial court is free to believe or disbelieve all, part, or none” of a witness’s testimony. Id.
The trial court found that Mother engaged in a “consistent pattern of emotional abuse” of the twins. See sec. 211.447.4(6). Mother’s pattern of behavior toward the twins supports this finding, particularly her failure to consider them well-being when making decisions about their care and in her repeated placement and subsequent withdrawal of the twins for adoption.4
The trial court also found that Mother’s pattern of abuse was “of a duration or nature that renders [her] unable, for the reasonably foreseeable future, to care appropriately for the ongoing physical, mental, or emotional needs” of the twins. Sec. 211.447.4(6). The following evidence in the record is substantial and clearly, cogently, and convincingly supports these findings. See M.E.W., 729 S.W.2d at 195-96; sec. 211.447.5.
A. Evidence of abuse and neglect prior to first adoptive placement
The record reveals that when Mother was pregnant, her doctor prescribed a medication for her to prevent premature labor. Mother quit taking the medicine of her own accord, and she later told a psychologist that she stopped taking the medicine because “she was tired of being pregnant.” The twins were born at 28 weeks, or approximately three months prematurely, and they weighed slightly more than two pounds each. Mother had similarly stopped taking this medication in a previous pregnancy because “she didn’t like to be on medication,” and that child was also premature.
The twins’ pediatrician testified that, after their release from the hospital, Mother missed their first appointment and three weeks elapsed between their release and first visit to him. He described the twins at that time as having “numerous medical problems” and said this initial visit for the twins after their departure from the hospital was “very important.”5 As a result of *24missed appointments, the doctor sent a letter to DFS stating that “[n]ot showing up for routine medical visits for the twins is not acceptable care.”
B. Evidence of Mother’s abuse and neglect in placing twins for adoption
Mother testified she first considered adoption because the twins’ father told her no man would want her with three children, much less five of them. A disturbing statement in its own right, it prefaced Mother’s chain of decisions predicated on her own desires that demonstrated her “unfit to be a party to the parent and child relationship.” Sec. 211.447.4(6).
Mother first attempted to place the twins with R.A. and V.A., a married couple residing in California. She admitted placing the twins with them “because they were well off financially.” Mother acknowledged that she was aware of V.A.’s criminal record before placing the twins with them. After leaving the twins in the custody of R.A. and V.A., Mother surreptitiously removed the twins from their home a month and a half later because she heard a rumor “they were strapped for money or they were filing for bankruptcy” and because when Mother called them, V.A. “acted nonchalant.”6 She told R.A. and V.A. she was taking them out for a visit, when in fact she took them to a hotel where A.K. and J.K., a married couple residing in the United Kingdom, met her two days later.
After driving from California to Arkansas with A.K. and J.K., Mother transferred custody of the twins to them. A child abuse investigator from DFS testified that Mother said she had placed her children with A.K. and J.K. because they were going to allow her to come to the United Kingdom every year on the twins’ birthday, which would be a good experience for her, and that she thought they would pay her airfare for those annual visits.
Mother’s first objection to A.K. and J.K. having custody of the twins occurred approximately on January 16, 2001, as a response to media reports that she had sold the twins over the Internet.7 British authorities rendered the placement with A.K. and J.K. short-term by taking custody of the twins on January 18, 2001, approximately two and a half weeks after their arrival in the United Kingdom, based on allegations of A.K.’s and J.K’s unfitness.8
*25Both placements of the twins, with R.A. and V.A. and with A.K. and J.K, were illegal under Missouri law. The transfer of custody from Mother to both couples violated section 453.110,9 the purpose of which is “to prohibit the indiscriminate transfer of children” and to prevent parents from passing them on “like chattel to a new owner.” In re Baby Girl-, 850 S.W.2d 64, 68 (Mo. banc 1993).
Mother also admitted that she gave a false address to the Arkansas court to effect the twins’ placement with A.K. and J.K. Mother told a psychologist that she knew she was required to be an Arkansas resident to ensure the twins’ adoption there, so she used an aunt’s Arkansas address instead of her own. Relying on her falsified information, the probate court of Pulaski County, Arkansas, entered an adoption decree for the twins on December 22, 2000. After learnmg that none of the parties was an Arkansas resident at the time the adoption decree was entered, the Arkansas court entered an order on March 6, 2001, to set aside that decree for lack of jurisdiction.
C. Evidence of Mother’s use of twins for financial or other gain
Throughout the course of seeking an “open adoption,”10 Mother accepted multiple gifts from the prospective parents. From R.A. and V.A., she received approximately $300 worth of clothes for her other children. They paid approximately $50 to have her hair braided and gave Mother a pair of diamond earrings. A.K. and J.K. brought some small gifts for N.W. when they met Mother in California and mailed N.W. more gifts later that year. During the drive from California to St. Louis, they *26purchased additional items for Mother’s children.
The placements in California and the United Kingdom permitted Mother to receive free travel, lodging, meals, and airfare. She, N.W., and the twins stayed at R.A. and V.A.’s house in California for nine days without Mother contributing to any of the expenses. A.K. and J.K. paid the remainder of Mother’s and N.W.’s expenses for that trip. Mother also did not pay for the airfare to visit the twins in the United Kingdom.
Mother further used her children as a means to receive more welfare benefits than she was entitled. In an application dated January 2001, Mother listed her household as including all five of her children. She later admitted that her two sons had been living with her mother since August 2000, and the twins had been residing in adoptive homes since October 2000. As a result of this false statement, Mother received approximately $3,000 in temporary aid and food stamp benefits to which she was not entitled. Mother pleaded guilty to welfare fraud and was ordered to pay restitution for this crime.
When Mother, N.W., the twins, A.K. and J.K. were driving cross-country, they were stopped by police in Kansas for speeding. In an effort to avoid the consequences, A.K., J.K., and Mother conspired to tell the police they were speeding because the twins were sick. Even though the twins were not sick at the time, one of them was then taken to the hospital and examined as a result of this ruse.
In her attempts to justify why she vacillated regarding adoption of the twins, why she placed them with the couples she chose, or why she withdrew them from custody, Mother never explained her actions in the context of what was best for the twins. In every situation, as she explained it, her decisions rested on what was better for her: whether she could obtain a boyfriend with five children, whether the twins would know her and she would receive letters and photos of them, whether the couple she selected was financially sound, and whether she could visit another country.
D. Evidence of emotional harm to twins resulting from Mother’s abuse
In its analysis, the majority opinion ignores the trial court’s evaluation of the expert witnesses’ testimony as to the effects of this emotional abuse on the twins. In contravention to the standard of review, the majority focuses on the experts it finds to be more credible and supplants their conclusions for those of the expert relied upon by the trial court.
Dr. Joan Luby, Director of the Early Emotional Development Program and an assistant professor of psychiatry at Washington University, testified that the twins have Reactive Attachment Disorder (“RAD”). Dr. Luby described RAD in lay terms as a “disorder that can arise in young children when they have had a very unstable environment early in life” and can be “characterized by multiple different placements, sometimes by abuse or neglect.”
RAD occurs “when the child fails to develop a normal, healthy, secure attachment to a single caregiver,” which typically occurs during the first 12 months of life. The inability to develop a secure attachment can result in developmental difficulties in general, according to Dr. Luby, and specifically in emotional development. For example, children with RAD can be withdrawn and apathetic, refusing to react when they are hungry or need a diaper change. In addition, they “can have indiscriminate engagement with any adult as *27opposed to stranger anxiety” and can have general difficulty forming emotional attachments throughout their lives.
Dr. Luby testified that the twins’ RAD appeared to be in remission when she evaluated them, which she attributed to the fact that, at that time, they had been in a “neutral, stable environment for about four months” with their foster parents. Dr. Luby testified that of the three forms of the disorder — severe, moderate, and mild — the twins’ RAD was moderate. Even after adjusting the twins’ actual age to account for their premature births, Dr. Luby testified they both appeared “somewhat developmentally delayed” and that “they still showed a certain level of apathy.” The twins, Dr. Luby noted, “showed absolutely no stranger anxiety” toward the examiner, and they were less attached to their caregivers than she would have preferred, although they demonstrated selective attachment to the foster parents.
The majority opinion mischaracterizes the import of the testimony by Dr. Luby, whom the trial court expressly found “to be credible and believable.”11 Dr. Luby stated numerous times that the purpose of her examination of the twins was not to determine who should have custody of them, and she would not comment as to the desirability of any particular custodial arrangement. She stressed, however, that any disruption of the twins’ placement with their foster parents' would be detrimental to their emotional health. Dr. Luby also noted that, based on the twins’ history with Mother, she would be “concerned” if they were returned to her.
The majority attempts to justify its preference for other experts, as opposed to the trial court’s reliance on Dr. Luby’s testimony, by noting that the other experts observed Mother’s interaction with the twins. First, this approach ignores that the primary purpose of Dr. Luby’s visit was to evaluate the emotional health of the twins. Second, it disregards the fact that the other experts observed the twins approximately one year after Dr. Luby. During the interim, the twins were in a stable home and in the primary care of the foster parents instead of Mother, yet the majority wishes to credit the twins’ improvement to Mother. Third, the majority fails to recognize that Dr. Luby is an expert in child psychology, while the experts touted by the majority admittedly were not.12 Fourth, the duration of Dr. Luby’s observation of the twins was twice that of Dr. Cuneo’s or Dr. Rosen’s. Finally, and perhaps most important, it is the discretion of the trial court to determine which witnesses it believes and by which of those witnesses it is persuaded.
E. Evidence of Mother’s inability to provide a stable home for the twins
In its decision terminating her parental rights, the trial court recognized Mother’s inability, for many reasons, to care properly for the twins’ “ongoing physical, mental or emotional needs.” Sec. 211.447.4(6). Mother confided to an acquaintance that *28she was giving the twins np for adoption because of the financial burden, medical problems, and stress. The trial court found that termination was warranted because of the persistence of Mother’s continued stress and sense of being overwhelmed, her continued indecisiveness, and a lack of family support for her. The majority, however, states that “there is no evidence that the support Mother will receive will be any different than the support she received for her other children.”
Nothing in the record indicated Mother was capable of providing a stable home environment for the twins. Mother changed employment approximately 24 times from 1997-2002. Two members of her family testified that she was incapable of handling the twins. A DFS worker testified that Mother provided an unstable environment by moving numerous times. Furthermore, Mother’s plan to take care of the twins involves the three of them staying at her mother’s with J.G., J.S, and N.W. The children’s grandmother and stepgrandfather have a three-bedroom home with an occupancy permit for four people, and they already have a grown son living with them. As such, Mother’s plan would result in nine people living in her mother’s home and is not realistic. Most telling is that Mother was equivocal in her own testimony concerning whether it was in the twins’ best interests for them to return to her.13
F. Evidence of a lack of family support for Mother and the twins
The trial court referenced a “lack of family support” in its decision to terminate Mother’s parental rights. A DFS employee testified that Mother’s relatives requested custody of the twins when they were still in her custody. Mother, however, initially refused to consider family members as foster or adoptive parents.
After the twins returned from the United Kingdom and were in DFS custody, DFS informed Mother that any of her relatives interested in custody of the twins should contact DFS. None of the relatives came forward until the twins’ maternal grandmother offered to adopt them after they were in foster care for 11 months.
A DFS employee testified that the maternal grandmother offered to adopt the twins and then rescinded that proposal within the same telephone conversation. The twins’ maternal grandmother also told a DFS worker she was willing to help with J.G. and J.S., Mother’s sons, but she was not willing to help Mother with the twins, who were Mother’s responsibility. Mother *29testified that the boys began staying -with their grandmother in the fall of 2000 to facilitate their attendance in the Ladue school district.
The twins’ father maintains visitation rights to N.W., and he also has child support obligations for her. His parental rights as to the twins, however, were voluntarily terminated in October 2002.
G. Evidence of Mother’s personality profile supports likelihood of future abuse
Psychological evidence also provided insight into Mother’s actions regarding the twins and her inability to provide the twins with a stable environment. Dr. Susan Randich, a psychologist, conducted a personality inventory on Mother. Dr. Ran-dich testified that Mother “displayed immaturity and made poor decisions with the children,” “tended to gloss over and minimize any kind of problems,” and “might have a low tolerance for stress.” In her evaluation, Dr. Randich wrote that people with a personality profile similar to Mother’s “have little insight into their own behavior and motivations and little awareness of the consequences of their behavior on other people.” She testified that Mother’s repeated consideration of adoption followed by rejection of the idea reflects that “she is pretty susceptible to manipulation or influence by others.” She agreed that Mother’s prolonged indecisiveness regarding adoption of the twins was not in their best interests. Moreover, Dr. Randich testified it was not clear whether Mother was willing to parent the twins and that the first two years of life are extremely important in the bonding process of a child.
As for the twins’ ongoing physical, mental, and emotional needs, the twins have RAD, speech delays, and asthma. Dr. Luby testified that these conditions require monitoring by a “very emotionally stable, emotionally available, nurturing, giving parent who can devote a lot of energy to them.” Mother has not demonstrated an ability to furnish the twins with these qualities in a parent. Cf. M.E.W., 729 S.W.2d at 197 (child with special physical, educational, and emotional needs required extra attention and stable home environment his mother was unable to provide).
The majority opinion focuses on the fact that two failed placements alone do not constitute “emotional abuse” and that the trial court’s decision relied solely on past behavior that was not linked to future behavior. Mother’s pattern of behavior, however, evidences the traits and tendencies of her behavior toward the twins. The trial court’s justification for terminating pursuant to section 211.447.4(6) was not limited to the grounds expressly included within that finding, and the justification included those grounds within the context of all the testimony heard.
Any improvements that Mother has made in her life have largely occurred after the termination petition was filed. Mother’s conduct after the filing of a termination petition cannot constitute the sole consideration of the court’s decision. A court must look at the totality of a parent’s conduct both prior to and after the filing of the termination petition. Otherwise, a parent can always argue that she or he has reformed since the filing of the petition, reformation usually occurring while the child is away. For these reasons, a parent’s conduct after the termination petition has been filed may not be compelling.
In the Interest of C.L.W., 115 S.W.3d 354, 358-59 (Mo.App.2003) (citations and quotations omitted).
The majority claims there was no evidence that Mother would continue this *30behavior in the future. The evidence supporting the judgment was based on Mother’s particular pattern of actions toward the twins and included not only the two failed placements but also the protracted vacillation regarding adoption.14 In light of Mother’s personality traits as attested to by Dr. Randich, this pattern is likely to continue. A DFS worker testified at the termination hearing that the circumstances since the adjudication and dispositional hearings had not changed. Mother, however, presented no evidence at the termination hearing. As a result, it is unclear on what evidence the majority’s claim is based.
III.
The majority cites, in its conclusion, studies showing that children needlessly separated from their parents suffer resulting deficits in their emotional and intellectual development. This point is undisputed. Even Mother, despite her initial testimony that she had never considered the emotional impact on the twins of her consistent pattern of placing and removing them and that she was the victim in this case, admitted subsequently that the twins were harmed by the multiple placements.
The majority also relies on authority that a child’s developmental progress can be hampered by state intrusion. The majority ignores, however, that since the twins were released from the hospital in August 2000, they have been in Mother’s sole care, custody, and control for 52 days.15 The absence of the twins from her custody was not her choice after DFS removed them upon their return from the United Kingdom, but the failed placements were direct consequences of her decisions and actions accomplished without mention of concern for the twins’ well-being. The majority ignores that Mother voluntarily succumbed the custody of the twins to others — both times purportedly permanently — and that the state intervened only after the second placement was deemed unfit by foreign authorities acting on behalf of the twins’ welfare. Any compromise in her family’s integrity was accomplished directly as a result of Mother’s decisions made without consideration of the twins’ well-being.
The reality of this case is that the twins were born on June 26, 2000, and have been in the custody of foster parents since April 18, 2001, where they also have an adopted sibling. The testimony revealed that the twins need a stable environment and special attention to their emotional and physical needs, and Mother has never exhibited any ability to provide that for them.
IV.
When the trial court has received conflicting evidence, as in the instant case, the role of this Court is to “review the facts in the light most favorable to the trial court’s judgment.” M.E.W., 729 S.W.2d at 196. In its review, the Court should “give due regard to the trial court’s opportunity to judge the credibility of witnesses and sustain the decree unless there is no substantial evidence to support it, it is contrary to the evidence or it erroneously declares or applies the law.” Id. at 195-96. “As long as the record contains credible evidence upon which the trial court could have formulated its beliefs,” an appellate court should not “substitute its judgment for *31that of the trial court.” Patton v. Patton, 973 S.W.2d 139, 145 (Mo.App.1998).
The standard of review precludes this Court from searching the record for facts that could have supported a contrary judgment from the trial court. Unfortunately, that is exactly what the majority has chosen to do. Perhaps more unfortunately, the majority has chosen to sacrifice the best interests and welfare of two innocent children in favor of a parent who has demonstrated, time and again, her inability to make appropriate decisions concerning their care. In doing so, the majority deviates from the dictate of section 211.443, which requires courts to interpret the termination of parental rights statutes “so as to promote the best interests and welfare of the child.”
Substantial clear, cogent, and convincing evidence supports the trial court’s finding that termination of Mother’s parental rights was justified pursuant to section 211.447.4(6) and that termination was in the twins’ best interests. I would affirm the judgment.

.For example, in the section labeled "VI. Trial court's findings,” the majority expressly indicates it undertakes a separate analysis for each finding the trial court issued in support of its conclusion to terminate Mother's parental rights. The majority states that it will evaluate each factual conclusion by the trial court to determine "whether there was sufficient reason to believe that it had an impact upon the twins, whether it was severe enough to constitute abuse or neglect and whether it provides an indication of the likelihood of future harm to the twins.”


. All further statutory references will be to RSMo 2000.


. Termination pursuant to section 211.447.4(6) requires an additional finding that termination was in the best interests of the child, in this case, the twins. See sec. 211.447.5. The trial court found, and the evidence supports, that the termination of Mother’s parental rights was in the twins’ best interests.


. Since the twins returned to the United States on April 18, 2001, they have been in the custody of their foster parents. The foster parents have an adopted son who is approximately nine months older than the twins. The son was placed with the foster parents prior to the twins’ arrival and has remained in the parents’ custody since that initial placement. The foster parents’ adoption of the twins was approved at the circuit court level, but Mother moved to stay that adoption pending the resolution of this appeal.
Mother's court-ordered visits and child support obligations to the twins concluded on June 23, 2002, by order of the trial court. The twins turned two years old three days after that last visit. They are nearly four years old now.


. The pediatrician testified that Mother had repeatedly missed visits with him for her oth*24er children. With her oldest son, J.G., who has a heart problem, Mother missed at least six appointments, and she missed at least four appointments with the twins' sister, N.W.


. Mother testified that she called or talked to V.A. "practically every day” when the twins were in R.A. and V.A.’s custody, which was from approximately October 19 through November 29, 2001. Mother stated V.A. made her feel like she "was being a pest” and V.A. "act[ed] nonchalant, like why was [Mother] calling her” one day when Mother called. Mother cited this conversation and reports of their financial problems as the only reasons she withdrew the children from R.A. and V.A.’s custody.


. As Mother put it, "January 16th is when my life was on the news.” She expressed no concern as to any effect this media exposure may have had on the twins.


.During the summer of 2001, Mother resumed her attempts to place the twins for adoption. She requested a meeting with the twins' foster parents in July to speak with them about adopting the twins. By the end of August, however, she had changed her mind again and withdrawn her offer to consent to adoption.
Even though she had previously declined to attempt to place the twins with her family and her mother had indicated earlier she did not want the twins, in April 2002 Mother testified that she would be amenable to letting her mother adopt the twins because then she could stay with them at her mother’s.


. Section 453.110 provides:
1. No person, agency, organization or institution shall surrender custody of a minor child, or transfer the custody of such a child to another, and no person, agency, organization or institution shall take possession or charge of a minor child so transferred, without first having filed a petition before the circuit court ... and having obtained such an order form such court approving or ordering transfer of custody.
[[Image here]]
3. Any person violating the terms of this section shall be guilty of a class D felony.


. "Open adoption” permits a continuing relationship between the biological parents and the adoptee. Naomi Cahn, Perfect Substitutes or the Real Thing?, 52 Duke L.J. 1077, 1151 (2003). Traditionally, adoption law required the severance of all legal ties between the child and the biological parents, thereby precluding even informal ties by denying both sets of parents information about the other. Carol Sanger, Separating From Children, 96 Colum. L.Rev. 375, 489 (1996).
During the last two decades, organizations of adult adoptees have "argued that secrecy was not at all in their best interests and demanded information about their biological origins.” Id. Forty-one states have responded to these demands and now allow adult adop-tees to receive "nonidentifying information” about their biological parents. Id. at 489-90.
The release of this information ideally benefits the child by providing adoptees and their parents with medical or genetic histories and satisfying — at least to some extent — the psychological needs of the children. Id. at 490. "In contrast, demands by birth mothers themselves to discover what became of their children have rarely been considered sufficient to breach the confidentiality of the closed records.” Id. Missouri law allows for post-adoption contact only “at the discretion of the adoptive parents.” Sec. 453.080.4.
In this case, Mother did not seek an open adoption because it would benefit the twins psychologically or provide them a complete medical history. Instead, she testified that she desired an open adoption because: "I wanted to see my girls. I wanted my girls to know who I was. I wanted my kids to be able to see their siblings. I wanted pictures, letters.” These reasons, which only benefit the birth parent, typically provide inadequate justification for infringing upon the privacy of closed adoption records. See Carol Sanger, Separating From Children, 96 Colum. L.Rev. 375, 490 (1996).


. Although the trial court summarized in its findings the testimony of the expert witnesses relied on by the majority, it included no statement as to their .credibility. One of those experts, Dr. Daniel'.Cuneo, was the father' of a law student assisting Mother with her case.


. Dr. Daniel Cuneo testified that in 24 years with the Illinois Department of Mental Health, he had conducted very few evaluations of children under two and approximately 200 evaluations of children overall. Dr. Dean Rosen testified that he had conducted either no or very few evaluations of children under the age of two without their parents. He said he would not hold himself out as an expert in early childhood psychology.


. While at one point Mother testified that she believed it was in the twins’ best interests to be returned to her, later that same day, the following exchange occurred:
Q You feel that it would be in their best interests for them to be placed with you immediately?
A That’s what I would like.
Q Well, I'm asking you do you believe it would be in their best interests to do so?
A I think it should be a gradual increasing of more visits. I think it would be gradual.
Q You don’t believe it would be in their best interests for them to be placed with you today?
A I didn’t say that. I just said — I would love the Judge to say I’m going to give the girls back to you.
Q Okay. That's what you want him to say, correct?
A Of course.
Q When do you think he should place the children with you?
A I don’t know.
Q You don’t know?
A No, I don’t.
Q You believe that your life is as stable as it’s going to be right now, is that correct?
A I’m a parent, so I’m always growing.
The twins were nearly 22 months old when this testimony occurred.


. Many of the findings at issue in the present case were initially included in the dispositional judgment filed May 24, 2002, which Mother did not appeal.


. This total of 52 days includes the nine days Mother was staying in the house of R.A. and V.A.